Title: William Temple Franklin to John Adams and John Jay, 22 November 1781
From: Franklin, William Temple
To: Adams, John,Jay, John


Dear Sir,
Passy, 22d Nov. 1781.
Since the Letter I had the honour of writing to your Excellency on the 19th. Inst, the Duke de Lauzun is arrived at Versailles from Virginia, with the glorious News of the combined Force of America & France having forced General Cornwallis to capitulate. The English Garrison marched out of York Town on the 19th of Octr. with the honour of War, & laid down their Arms: the Troops consisted of about Six thousand Sailors & Negroes 1800, 22 pair of Colours, & 170 Pieces of Cannon, of which 75 were of brass.— Besides which, a Vessel of 50 Guns with a considerable Number of Transports were burnt. These are the only particulars which have as yet transpired of this important Event. In a few Days will be publish’d the Articles of Capitulation, when I shall immediately forward them to your Excellency.
Hoping that your Negociations may partake of the good Effect of this Victory, I have the honour to be, Sir, Your Excellencys affectionate & obliged humble Servant
W.T. Franklin
 
Notation: W.T. Franklin 22d. Novr. 1781
